Exhibit 10.2
PATENT AND TECHNOLOGY ASSIGNMENT AGREEMENT
     This Patent and Technology Assignment Agreement (“AGREEMENT”), is by and
between ADVIRNA, LLC, a Colorado limited liability company having its principal
place of business at 4550 Squires, Boulder, CO 80305 (“ADVIRNA”) and RXi
Pharmaceuticals Corporation, a Delaware corporation, having its principal place
of business at 60 Prescott Street, Worcester, MA 01605 (“RXi”). ADVIRNA and RXi
may each be referred to as a “PARTY” and collectively as the “PARTIES”. For good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the PARTIES agree as follows:
1.0 Background of Agreement
     1.1 ADVIRNA owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS.
     1.2 The PARTIES entered into an Option Agreement dated November 12, 2008,
pursuant to which RXi obtained an option to enter into an exclusive license in
respect of such PATENT RIGHTS and TECHNOLOGY RIGHTS.
     1.3 In lieu of such exclusive license, RXi desires to acquire from ADVIRNA,
and ADVIRNA desires to assign, transfer and convey to RXi, all right, title and
interest in and to selected PATENT RIGHTS and TECHNOLOGY RIGHTS of ADVIRNA and
RXi desires to develop, sell and distribute products derived therefrom.
     1.4 RXi shall grant ADVIRNA an exclusive license (with the right to grant
sublicenses) to the PATENT RIGHTS and TECHNOLOGY RIGHTS to develop, manufacture,
sell and distribute products in the GRANT-BACK FIELD. Such exclusive license in
the GRANT-BACK FIELD is at no cost to ADVIRNA and is given in consideration of
assignment of the PATENT RIGHTS and TECHNOLOGY RIGHTS (by ADVIRNA to RXi).
     1.5 ADVIRNA represents that Anastasia Khvorova, Ph.D., the inventor of
PATENT RIGHTS and TECHNOLOGY RIGHTS, developed such rights prior to her service
as the Chief Scientific Officer for RXi.
2.0 Definitions
     As used herein, the following terms shall have the meanings set forth
below:
     2.1 “EFFECTIVE DATE” means September 21, 2009.
     2.2 “GRANT-BACK FIELD” means the [**].
     2.3 “INITIATION” means [**].
     2.4 “NET SALES PRICE”, for the purpose of computing royalties, means
amounts collected by RXi in respect of ROYALTY-BEARING PRODUCTS, f.o.b. factory,
after deduction of regular trade and quantity discounts, but before deduction of
any other items, including but not limited to freight allowances, cash
discounts, and agents’ commissions. Where ROYALTY-BEARING PRODUCTS are not sold,
but are otherwise disposed of, the NET SALES PRICE of such ROYALTY-BEARING
PRODUCTS for the purposes of computing royalties will be the selling price at
which products of similar
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

1



--------------------------------------------------------------------------------



 



kind and quality, sold in similar quantities, are currently being offered for
sale by RXi. Where such ROYALTY-BEARING PRODUCTS are not currently being offered
for sale by RXi, the NET SALES PRICE of ROYALTY-BEARING PRODUCTS otherwise
disposed of, for the purpose of computing royalties, will be the average selling
price at which products of similar kind and quality, sold in similar quantities,
are then currently being offered for sale by other manufacturers. In order to
assure to ADVIRNA the full royalty payments contemplated in this AGREEMENT, RXi
agrees that in the event any ROYALTY-BEARING PRODUCTS are sold for purposes of
resale either (1) to a corporation, firm, or association that, or individual
who, owns a controlling interest in RXi by stock ownership or otherwise, or
(2) to a corporation, firm, or association in which RXi or its stockholders own
a controlling interest by stock ownership or otherwise, the royalties to be paid
in respect to such ROYALTY-BEARING PRODUCTS will be computed on the NET SELLING
PRICE at which the purchaser for resale sells such ROYALTY-BEARING PRODUCTS
rather than upon the NET SELLING PRICE of RXi.
     2.5 “PATENT RIGHTS” mean any ADVIRNA rights to pending or issued patent
claims supported by U.S. Patent Application [**], entitled [**], and any patent
application related or claiming priority to [**], and any divisional,
continuation, or continuation-in-part of the foregoing, to the extent the claims
are directed to subject matter specifically described and supported in [**], as
well as in any patents issued on any of the foregoing and any reissues or
reexaminations or extensions of the patents, and any foreign counterparts to any
of the foregoing.
     2.6 “ROYALTY-BEARING PRODUCT” means any product that is developed,
manufactured, used, or sold in a manner that is covered by one or more VALID
CLAIM.
     2.7 “TECHNOLOGY RIGHTS” mean ADVIRNA’s rights in any technical information,
know-how, process, procedure, composition, method, formula, protocol, trade
secrets, technique or data developed by Anastasia Khvorova, Ph.D. (“INVENTOR”)
at ADVIRNA prior to her employment relationship with RXi. Such rights relate to
TECHNOLOGY RIGHTS which are not covered by PATENT RIGHTS, but which are
necessary for practicing the invention covered by PATENT RIGHTS. Subsequent to
INVENTOR’s employment relationship with RXi, all inventions, patents and
technology rights developed by INVENTOR are owned by RXi under an assignment of
invention and disclosure agreement executed by INVENTOR on October 18, 2008.
     2.8 “TERRITORY” means worldwide.
     2.9 “VALID CLAIM” means (a) a claim of an issued and unexpired patent
within the PATENT RIGHTS which has not been permanently revoked or held
unenforceable or invalid by an unappealable or unappealed decision of a court or
government agency of competent jurisdiction or (b) a claim of a pending patent
application within the PATENT RIGHTS that has not been abandoned or finally
disallowed without the possibility of appeal or refilling.
3.0 Assignment; Exclusive License in Favor of ADVIRNA
     3.1 ADVIRNA hereby assigns, transfers and conveys to RXi all of ADVIRNA’s
rights, titles, and interests throughout the TERRITORY in and to the PATENT
RIGHTS and TECHNOLOGY RIGHTS, and further, all rights and privileges pertaining
to the PATENT RIGHTS and TECHNOLOGY RIGHTS, including, without limitation, the
right, if any, to sue or bring and recover for, and the right to profits or
damages due or accrued, arising out of or in connection with, any and all
actions for past, present and future infringement thereof.
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

2



--------------------------------------------------------------------------------



 



     3.2 ADVIRNA agrees to take such further action and to execute such
documents as RXi may reasonably request to effect or confirm the conveyance to
RXi of the PATENT RIGHTS and TECHNOLOGY RIGHTS, including without limitation
executing and delivering to RXi the Assignment of Patents attached hereto as
Exhibit A.
     3.3 ADVIRNA further agrees that this assignment shall be deemed a full
legal and formal equivalent of any assignment, consent to file or like document
which may be required in any country for any purpose regarding the subject
matter hereof, as well as constituting proof of the right of RXi or its
successors, assigns or nominees to apply for patent or other proper protection
described in the PATENT RIGHTS and TECHNOLOGY RIGHTS, and to claim the aforesaid
benefits of the right of priority provided by the International Convention for
the Protection of Industrial Property, as amended, or by any convention which
may henceforth be substituted for it.
     3.4 RXi hereby agrees to grant to ADVIRNA an exclusive,, sublicensable,
royalty-free, fully paid-up, no cost, right and license throughout the TERRITORY
in and to the PATENT RIGHTS and TECHNOLOGY RIGHTS in the GRANT-BACK FIELD (the
“LICENSE BACK”). For clarity, the LICENSE BACK to ADVIRNA in the GRANT-BACK
FIELD is free of charge, milestones and royalties and is given in consideration
of ADVIRNA assigning the PATENT RIGHTS and TECHNOLOGY RIGHTS to RXi. The general
outline of the terms and conditions of such LICENSE BACK is specified in
Exhibit C and the PARTIES will negotiate in good faith toward execution of such
LICENSE BACK in accordance with the terms set forth on Exhibit C and such other
terms and conditions as are customary in similar license agreements within
60 days following EFFECTIVE DATE. RXi shall not grant to any third party any
rights or licenses to the PATENT RIGHTS or TECHNOLOGY RIGHTS in the GRANT-BACK
FIELD.
4.0 Fees, Royalties and Other Consideration
     4.1 ADVIRNA acknowledges that RXi has paid to ADVIRNA a [**] fee prior to
the EFFECTIVE DATE, which is nonrefundable and is creditable against the royalty
set forth in Section 4.3.
     4.2 RXi agrees to pay an annual maintenance fee of [**] beginning January
1st 2011, to maintain its rights hereunder, which maintenance fee is non
refundable. In the event that RXi fails to pay such annual maintenance fee, RXi
agrees to assign all right, title and interest in and to the PATENT RIGHTS and
TECHNOLOGY RIGHTS to ADVIRNA, provided that at RXi’s option, such assignment
shall be subject to a nonexclusive license to be negotiated by the PARTIES in
good faith at such time, which shall be reasonably consistent with the other
terms and conditions of this AGREEMENT. Following any such assignment, RXi shall
have no further payment obligations to ADVIRNA hereunder, other than payments
which accrued prior to the date of such assignment.
     4.3 RXi agrees to pay ADVIRNA a royalty of [**] of the NET SALES PRICE of a
part of a ROYALTY-BEARING PRODUCT sold or otherwise disposed of by RXi.
     4.4 RXi shall control the prosecution and pay directly for all patent and
maintenance costs during the term of this AGREEMENT. RXi agrees to provide
ADVIRNA reasonable opportunity to review and comment on prosecution matters,
including by providing ADVIRNA with a copy of material communications from any
patent authority regarding such PATENT RIGHTS, and by providing drafts of any
material filings or responses to be made to such patent authorities at least
thirty (30) days in advance of submitting such filings or responses. RXi shall
reasonably consider and incorporate ADVIRNA’s
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

3



--------------------------------------------------------------------------------



 



comments in good faith and ensure that inventorship conforms to the rules of the
laws of the country in which such patent application is filed.
     4.5 If, at any time, RXi decides at its sole discretion to abandon the
prosecution and maintenance of PATENT RIGHTS, RXi agrees to assign all right,
title and interest in and to the PATENT RIGHTS and TECHNOLOGY RIGHTS to ADVIRNA
and ADVIRNA will be solely responsible for prosecution and maintenance costs of
the PATENT RIGHTS. Following any such assignment, RXi shall have no further
payment obligations to ADVIRNA hereunder, other than payments which accrued
prior to the date of such assignment.
     4.6 RXi hereby grants ADVIRNA, as security for performance of its payment
obligations pursuant to this AGREEMENT a first priority security interest in the
PATENT RIGHTS and TECHNOLOGY RIGHTS, as described in the Security Agreement
attached hereto as Exhibit B (“SECURITY AGREEMENT”). As set forth in the
SECURITY AGREEMENT, ADVIRNA will have all the rights and remedies afforded
secured parties. RXi will execute, deliver, file and record any statement,
instrument, agreement or other document and take any other action (including,
without limitation, any filings with the United States Patent and Trademark
Office and any filings of financing or continuation statements under the Uniform
Commercial Code) in order to create, preserve, upgrade in rank, perfect, confirm
or validate the security interest or enable ADVIRNA to obtain the full benefits
of such security interest.
5.0 Milestone Payments
     5.1 RXi agrees to pay on the milestones set forth below the following
payments:

  •   [**].     •   [**].     •   [**].     •   [**].

[**]. Payment is to be made upon each event as described above [**]. For
exemplary purposes, payment shall be made upon [**]. Notwithstanding the
foregoing, in the event that a payment is made above in respect of [**] then the
above milestone payments will only be payable once.
6.0 Licensing
     6.1 RXi will use commercially reasonable efforts to promote, negotiate and
grant licenses to the PATENT RIGHTS and TECHNOLOGY RIGHTS in TERRITORY, and it
is the intent of the PARTIES that such licenses will be available to all
qualified third parties on fair and reasonable terms.
     6.2 The granting of licenses under the PATENTS RIGHTS and TECHNOLOGY RIGHTS
by RXi will be in the discretion of RXi, and RXi will have the sole power to
determine whether or not to grant licenses, and the royalty rates and terms and
conditions of such licenses. All license agreements shall be shared with ADVIRNA
promptly after execution of the documents, all of which shall be deemed to be
RXi CONFIDENTIAL INFORMATION.
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

4



--------------------------------------------------------------------------------



 



     6.3 RXi will pay to ADVIRNA [**]. Payment of ADVIRNA’s [**] will be made to
ADVIRNA semiannually as provided in Section 7.0.
7.0 Payments
     Not later than the last day of each January and July, RXi must furnish to
ADVIRNA a written statement of all amounts due pursuant to Sections 4.3 and 6.3
for the semiannual periods ended the last days of the preceding December and
June, respectively, and must pay to ADVIRNA all amounts due to ADVIRNA in US
Dollars. If no amount is accrued during any semiannual period, a written
statement to that effect will be furnished.
8.0 Representations and Disclaimer of Warranties
     8.1 MUTUAL REPRESENTATIONS. Each of the PARTIES hereby represents and
warrants to the other PARTY that, as of the EFFECTIVE DATE:

  (a)   Such PARTY has full corporate right, power and authority to enter into
this AGREEMENT and to perform its respective obligations under this AGREEMENT
and that it has the right to grant the assignments, licenses and sublicenses
granted pursuant to this AGREEMENT;     (b)   This AGREEMENT is a legal and
valid obligation binding upon such PARTY and enforceable in accordance with its
terms. The execution, delivery and performance of this AGREEMENT by such PARTY
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor, to its knowledge,
violate any law or regulation having jurisdiction over it;     (c)   Such PARTY
has not granted any right to any third party that would conflict with the rights
granted to the other PARTY hereunder;     (d)   Except for regulatory approvals,
pricing and/or reimbursement approvals, manufacturing approvals and/or similar
approvals necessary for the development, manufacture or commercialization of a
ROYALTY-BEARING PRODUCT (and the components thereof), such PARTY has obtained
all necessary consents, approvals and authorizations of all government
authorities and other persons required to be obtained by it as of the EFFECTIVE
DATE in connection with the execution, delivery and performance of this
AGREEMENT; and     (e)   There is no action or proceeding pending or, to such
PARTY’s knowledge, threatened, that questions the validity of this AGREEMENT or
any action taken by such PARTY in connection with the execution of this
AGREEMENT.

     8.2 ADDITIONAL REPRESENTATIONS OF ADVIRNA. ADVIRNA hereby represents and
warrants to RXi that, as of the EFFECTIVE DATE:

  (a)   ADVIRNA owns all right, title and interest in and to the PATENT RIGHTS
and TECHNOLOGY RIGHTS and has full power and authority to assign, transfer and
convey all right, title and interest in and to the PATENT RIGHTS and TECHNOLOGY
RIGHTS as set forth in this AGREEMENT;     (b)   All the patents and patent
applications that are part of the PATENT RIGHTS and TECHNOLOGY RIGHTS existing
as of the EFFECTIVE DATE are identified under Section 2.5, and there are no
other patents, patent applications or inventions owned by ADVIRNA or to which
the INVENTOR is a named inventor that cover or relate to inventions or claims
disclosed in the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

5



--------------------------------------------------------------------------------



 



    PATENT RIGHTS or TECHNOLOGY RIGHTS (except for any patents or patent
applications assigned to RXi pursuant to INVENTOR’s employment relationship with
RXi). To ADVIRNA’s knowledge, all patent applications within the PATENT RIGHTS
are still pending and all issued patents within the PATENT RIGHTS are in good
standing and have not been abandoned; and  

     (c)   To ADVIRNA’s knowledge, ADVIRNA is not a party to an interference
relating to the subject matter of the PATENT RIGHTS.

     8.3 LIMITATION ON REPRESENTATIONS OR WARRANTIES. Notwithstanding anything
to the contrary herein, neither PARTY will be in breach of any representation or
warranty made pursuant to this Section 8 to the extent that the PARTY alleged to
have so breached can demonstrate that the PARTY alleging such breach had, on or
prior to the EFFECTIVE DATE, actual knowledge of such breach of such
representation or warranty.
     8.4 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 8.1 AND 8.2 NEITHER PARTY MAKES ANY REPRESENTATIONS AND GRANTS NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND ADVIRNA AND RXI EACH SPECIFICALLY DISCLAIMS ANY OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENT
RIGHTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF A ROYALTY-BEARING PRODUCT
PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL
WITH RESPECT TO THE ROYALTY-BEARING PRODUCT WILL BE ACHIEVED.
     8.5 LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
LOST PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY
CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT, EXCEPT AS A RESULT
OF A PARTY’S WILLFUL MISCONDUCT, GROSS NEGLIGENCE, RECKLESS CONDUCT OR A BREACH
OF THE CONFIDENTIALITY IN SECTION 9.
     8.6 Nothing in this AGREEMENT precludes RXi from contesting the validity of
any PATENT RIGHTS. In the event evidentiary material comes to the attention of
RXi subsequent to RXi’s execution of this AGREEMENT that, in the judgment of
RXi, bears on the validity or scope of any PATENT RIGHTS, ADVIRNA will in good
faith discuss with RXi whether such evidentiary material so affects the validity
or scope of the PATENT RIGHTS to which it is asserted to apply that the terms of
this AGREEMENT in respect to such PATENT RIGHTS should be modified.
     8.7 In the event RXi intends to assert in any forum that any PATENT RIGHTS
are invalid, unenforceable, or unpatentable, RXi will, not less than ninety
(90) days prior to making any such assertion, provide to ADVIRNA a complete
written disclosure of each and every basis then known to RXi for such assertion
and, with such disclosure, will provide ADVIRNA with a copy of any document or
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

6



--------------------------------------------------------------------------------



 



publication upon which RXi intends to rely in support of such assertion. RXi’s
failure to comply with this provision will constitute a material breach of this
AGREEMENT.
9.0 Confidential Information
     9.1 ADVIRNA, through INVENTOR, has disclosed all relevant CONFIDENTIAL
INFORMATION as defined in Section 9.2 below, other information, and data
relating to PATENT RIGHTS and TECHNOLOGY RIGHTS that enabled RXi to evaluate the
potential commercial significance of the PATENT RIGHTS and TECHNOLOGY RIGHTS.
     9.2 In addition to the initial disclosure described in Section 9.1, the
disclosure of further confidential information as of the date that INVENTOR
became an employee of RXi is no longer subject to this Section 9, but to
confidentiality provisions of employment agreements entered into by INVENTOR.
All information (a) disclosed by ADVIRNA or INVENTOR whether disclosed initially
or at any time prior to the date of INVENTOR’s employment with RXi and
(b) disclosed by RXi to ADVIRNA whether disclosed prior to or during the term of
this AGREEMENT will be referred to as “CONFIDENTIAL INFORMATION.” Each PARTY
will only use the other PARTY’s CONFIDENTIAL INFORMATION as required for the
performance of this AGREEMENT. Each PARTY will continue to use reasonable
efforts to prevent the disclosure of any of the other PARTY’s CONFIDENTIAL
INFORMATION to third parties for a period of three (3) years after the
termination of this AGREEMENT, provided that the recipient PARTY’s obligation
will not apply to information that:

  (a)   was known to the receiving PARTY prior to its disclosure to the
receiving PARTY by the disclosing PARTY as evidenced by written documents
predating the receiving PARTY’s receipt of such CONFIDENTIAL INFORMATION;    
(b)   is public knowledge at the time of its disclosure to the receiving PARTY
or became public knowledge after its disclosure to the receiving PARTY through
no act or omission or on its behalf;     (c)   is or later becomes published
through no fault of the receiving PARTY;     (d)   is disclosed or made
available to the receiving PARTY by a third party which, to the receiving
PARTY’s knowledge, had no direct or indirect obligation to the disclosing PARTY
to maintain the confidentiality of such CONFIDENTIAL INFORMATION at the time of
such disclosure to the receiving PARTY; or     (e)   is independently developed
by the receiving PARTY without the aid or benefit of CONFIDENTIAL INFORMATION
disclosed to the receiving PARTY by the disclosing PARTY.

     9.3 In the event that information is required to be disclosed by court
order, law or regulation, the PARTY required to make disclosure will notify the
other to allow that PARTY to assert whatever exclusions or exemptions may be
available to it under such law or regulation.
10.0 Termination
     10.1 This AGREEMENT will expire upon the expiration of the last to expire
of the PATENT RIGHTS included herein, or upon the abandonment of the last to be
abandoned of any patents included herein, whichever is later, unless this
AGREEMENT is sooner terminated.
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

7



--------------------------------------------------------------------------------



 



     10.2 RXi may terminate this AGREEMENT at any time upon ninety (90) days
written notice in advance to ADVIRNA.
     10.3 ADVIRNA may terminate this AGREEMENT upon ninety (90) days’ prior
written notice in the event that RXi ceases using commercially reasonable
efforts to research, develop, license or otherwise commercialize the PATENT
RIGHTS or ROYALTY-BEARING PRODUCTS, provided that RXi may refute such claim
within such ninety (90) day period by showing budgeted expenditures for the
research, development, licensing or other commercialization consistent with
other technologies of similar stage of development and commercial potential as
the PATENT RIGHTS and ROYALTY-BEARING PRODUCTS.
     10.4 Either PARTY at any time may provide written notice to the other PARTY
of a material breach of this AGREEMENT. If the other PARTY fails to cure the
identified breach within ninety (90) days after the date of the notice, the
aggrieved PARTY may terminate this AGREEMENT by written notice to the PARTY in
breach. This will not be an exclusive remedy, and either PARTY will be entitled,
if the circumstances warrant, alternatively or cumulatively, to damages for
breach of this AGREEMENT, to an order requiring performance of obligations of
this AGREEMENT, or to any other remedy available at law or equity.
     10.5 The word “termination” and cognate words, such as “term” and
“terminate,” used in this Section 10 and elsewhere in this AGREEMENT are to be
read, except where the contrary is specifically indicated, as omitting from
their effect the following rights and obligations, all of which will survive any
termination to the degree necessary to permit their complete fulfillment or
discharge:

  (a)   RXi’s obligation to supply a terminal report as specified in Section 7.2
of this AGREEMENT.     (b)   ADVIRNA’s right to receive or recover and RXi’s
obligation to pay royalties accrued or accruable for payment at the time of any
termination.     (c)   Licenses, releases, and agreements of non-assertion
running in favor of customers or transferees of RXi in respect to products sold
or transferred by RXi prior to any termination and on which royalties were paid
as provided in Section 4.3 of this AGREEMENT.     (d)   Any cause of action or
claim of ADVIRNA accrued, or to accrue, because of any breach or default by RXi.
    (e)   The representation and disclaimer of warranties of Section 8.0.    
(f)   The confidentiality provisions of Section 9.0.     (g)   The re-assignment
of the PATENT RIGHTS and TECHNOLOGY RIGHTS to ADVIRNA as set forth in
Sections 4.2, 4.5 and 10.6.

     10.6 Following any expiration or termination of this AGREEMENT, no further
payment shall be payable to ADVIRNA pursuant to this Agreement, except for
payments that accrued prior to such termination or expiration. Upon termination
under Sections 10.2 and 10.3, or for cause for failure of payment of fees to
ADVIRNA under Sections 4.0, 5.0 and 6.0, or expiration of this AGREEMENT in
accordance with its terms, RXi agrees to assign, transfer and convey to ADVIRNA
all right, title and interest in and to the PATENT RIGHTS and TECHNOLOGY RIGHTS.
11.0 Litigation
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

8



--------------------------------------------------------------------------------



 



     11.1 Each PARTY will notify the other PARTY in writing of any suspected
infringement(s) of the PATENT RIGHTS, TECHNOLOGY RIGHTS in the TERRITORY and
will provide to the other PARTY any evidence of such infringement(s).
     11.2 RXi has the right to institute suit for infringement(s) in the
TERRITORY so long as this AGREEMENT is in full force and effect. ADVIRNA agrees
to join as a party plaintiff in any such lawsuit initiated by RXi, if requested
by RXi, with all costs, attorneys’ fees, and expenses to be paid by RXi.
     11.3 RXi will be entitled to any recovery of damages resulting from a
lawsuit brought by it pursuant to Section 11.2.
     11.4 RXi may not settle with an infringer without the prior approval of
ADVIRNA if such settlement would affect the rights of ADVIRNA under the PATENT
RIGHTS and TECHNOLOGY RIGHTS, which approval will not be unreasonably withheld
or delayed.
12.0 Indemnification
     12.1 RXi will hold ADVIRNA harmless against all liabilities, demands,
damages, expenses, or losses arising (1) out of use by RXi or its transferees
(other than ADVIRNA) of inventions licensed or information furnished under this
AGREEMENT, or (2) out of any use, sale, or other disposition by RXi or its
transferees (other than ADVIRNA) of products made by use of such inventions or
information.
13.0 General Provisions
     13.1 This AGREEMENT may not be assigned by RXi without the prior written
consent of ADVIRNA, which consent may not unreasonably be withheld or delayed.
However, RXi may assign any and all of the rights granted to it pursuant to this
AGREEMENT to a successor of all or substantially all of its business to which
this AGREEMENT relates without the approval from or prior notice to ADVIRNA.
This AGREEMENT shall be binding upon and inure to the benefit of the PARTIES and
their respective successors and permitted assigns.
     13.2 This AGREEMENT constitutes the entire and only agreement between the
PARTIES, and all prior negotiations, representations, agreements, options and
understandings are superseded hereby. No agreements altering or supplementing
the terms hereof may be made except by written mutual agreement by the PARTIES.
     13.3 The relationship between ADVIRNA and RXi is that of independent
contractors. ADVIRNA and RXi are not joint venturers, partners, principal and
agent, master and servant, employer or employee, and have no other relationship
other than independent contracting parties. ADVIRNA will have no power to bind
or obligate RXi in any manner, other than as is expressly set forth in this
AGREEMENT. Likewise RXi will have no power to bind or obligate ADVIRNA in any
manner, other than as is expressly set forth in this AGREEMENT.
     13.4 If any provision of this AGREEMENT is ultimately held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

9



--------------------------------------------------------------------------------



 



     13.5 Any delay in enforcing a PARTY’s right under this AGREEMENT or any
waiver as to a particular default or other matter will not constitute a waiver
of such PARTY’s rights to the future enforcement of its rights under this
AGREEMENT, except only as to an express written and signed waiver to a specific
matter for a specific period of time.
     13.6 Any notice required by this AGREEMENT will be given by personal
delivery (including delivery by reputable messenger services such as Federal
Express) or by prepaid, first class, certified mail, return receipt requested,
addressed to:
ATTENTION:
ADVIRNA, LLC
4550 Squires
Boulder, CO 80305
or in the case of RXi to:
President and CEO
RXi Pharmaceuticals Corporation
60 Prescott St.
Worcester, MA 01605
or at such other addresses as may be given from time to time in accordance with
the terms of this notice provision.
     13.7 This AGREEMENT will be governed by, construed, and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts, without
regard to conflict of law principles that would result in the application of the
domestic substantive law of any other jurisdiction other than U.S. federal law,
in regard to any question affecting the construction or effect of any patent.
     13.8 If RXi elects arbitration, the arbitration shall be conducted in
Massachusetts, by one (1) independent arbitrator who is experienced in licensing
biotechnology intellectual property. The arbitrator shall be chosen by mutual
consent of the PARTIES within thirty (30) days after RXi elects arbitration and
pays the fees of the arbitrator.
     13.9 In publicizing anything made, used, offered for sale, sold, or
imported under this AGREEMENT, RXi may use the name of ADVIRNA or otherwise
refer to any organization related to ADVIRNA, after obtaining written approval
of ADVIRNA, which will not be unreasonably withheld or delayed.
     13.10 RXi must place in a conspicuous location on ROYALTY-BEARING PRODUCT a
patent notice in accordance with 35 U.S.C. §287. RXi agrees to mark any products
made using a process covered by any PATENT RIGHTS or TECHNOLOGY RIGHTS with the
number of each such patent and, with respect to such PATENT RIGHTS and, to
respond to any request for disclosure under 35 U.S.C. §287(b)(4)(B).
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the PARTIES have caused this AGREEMENT to be executed
by their duly authorized representatives.
ADVIRNA, LLC

         
By:
       
Name:
 
 
   
Its:
 
 
   
Date:
 
 
   
 
 
 
   

RXI PHARMACEUTICALS CORPORATION

         
By:
       
Name:
 
 
   
Its:
 
 
   
Date:
 
 
   
 
 
 
   

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

11



--------------------------------------------------------------------------------



 



Exhibit A
ASSIGNMENT OF PATENT APPLICATION
     WHEREAS, ADVIRNA, LLC, a Colorado limited liability company, with its
principal place of business at 4550 Squires, Boulder, CO 80305 (“Assignor”) is
the owner of the following United States patent application, including but not
limited to all international, provisional and other types of applications
related or claiming thereto (collectively, the “Patent Applications”):

          Title   Number   Filing Date [**]   [**]   [**]

          WHEREAS, Assignor is desirous of transferring the entire and exclusive
right, title and interest in and to the inventions disclosed in said Patent
Applications (the “Inventions”) in the United States and throughout the world,
and in and to any Letters Patent which may be granted and issued therefor to RXi
Pharmaceuticals Corporation, a Delaware corporation with its principal place of
business at 60 Prescott St., Worcester, MA 01605 (“Assignee”);
          NOW, THEREFORE, in consideration of the foregoing recitals and other
good and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:
          1. Assignment. Assignor hereby assigns, transfers and conveys to
Assignee all of Assignor’s rights, titles, and interests throughout the world in
and to said Patent Applications, the Inventions, and any and all Letters Patent
whether U.S. or foreign that are or may be granted therefrom, including, without
limitation, any extensions, continuations, continuations-in-part, divisions,
reissues, reregistrations, reexaminations and renewals thereof, or other
equivalents thereof (collectively, the “Assigned Patent Applications”), and
further, all rights and privileges pertaining to the Assigned Patent
Applications, including, without limitation, the right, if any, to sue or bring
and recover for, and the right to profits or damages due or accrued, arising out
of or in connection with, any and all actions for past, present and future
infringement thereof.
          2. Further Assignment. Assignor further assigns to and empowers
Assignee, their successors, assigns or nominees, all rights to make applications
for patents or other forms of protection for said Inventions and to prosecute
such applications and the Assigned Patent Applications, as well as to claim and
receive the benefit of the right of priority provided by the International
Convention for the Protection of Industrial Property, as amended, or by any
convention which may henceforth be substituted for it, and the right to invoke
and claim such right of priority without further written or oral authorization.
          3. Authorization of Patent and Trademark Office to Record. Assignor
further agrees that this assignment shall be deemed a full legal and formal
equivalent of any assignment, consent to file or like document which may be
required in any country for any purpose regarding the subject matter hereof, as
well as constituting proof of the right of Assignee or its successors, assigns
or nominees
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

12



--------------------------------------------------------------------------------



 



to apply for patent or other proper protection for said Inventions, and to claim
the aforesaid benefits of the right of priority provided by the International
Convention for the Protection of Industrial Property, as amended, or by any
convention which may henceforth be substituted for it.
          4. Further Assurances. Assignor agrees to take such further action and
to execute such documents as Assignee may reasonably request to effect or
confirm the conveyance to Assignee of the Patent Applications and any
improvements thereunder.
          IN WITNESS WHEREOF, the parties hereto have executed this Assignment
of Patent Application as of the last day indicated below.

              ADVIRNA, LLC
 
       
 
  By:    
 
       
 
  Printed Name:    
 
       
 
  Date:    
 
       

          The foregoing Assignment of Patent Application thereof by the Assignor
to the Assignee is hereby accepted as of the 21st day of September 2009.

              RXI PHARMACEUTICALS CORPORATION
 
       
 
  By:    
 
       
 
  Printed Name:    
 
       
 
  Date:    
 
       

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

13



--------------------------------------------------------------------------------



 



Exhibit B
SECURITY AGREEMENT
     This Security Agreement (“Agreement”) dated the 21st day of September,
2009, is by and between ADVIRNA, LLC, a Colorado limited liability company
having its principal place of business at 4550 Squires, Boulder, CO 80305
(“ADVIRNA”), and RXi Pharmaceuticals Corporation, a Delaware corporation, having
its principal place of business at 60 Prescott Street, Worcester, MA 01605
(“RXi”).
RECITALS
     A. ADVIRNA and RXi are parties to a Patent and Technology Assignment
Agreement dated the 21st day of September, 2009, as it may be amended from time
to time (hereinafter referred to collectively as the “Assignment Agreement”);
     B. Pursuant to the Assignment Agreement, ADVIRNA has assigned to RXi
certain Patent Rights and Technology Rights as defined in the Assignment
Agreement (herein called the “Collateral”);
     C. Pursuant to the terms of the Assignment Agreement, RXi has granted to
ADVIRNA a security interest in the Patent Rights and Technology Rights, subject
to no other security interests except those created in accordance with any
subordination to which ADVIRNA agrees in writing; and
     D. All capitalized terms not defined herein shall have the meanings set
forth in the Assignment Agreement.
          NOW, THEREFORE, in consideration of the premises contained herein, RXi
and ADVIRNA agree as follows:
          1. To secure the complete and timely satisfaction of the obligations
of RXi pursuant to the Assignment Agreement solely as to (i) payment of any
sales-based payments as the same become due and payable in accordance with
Section 4.3 of the Assignment Agreement and applicable law (and subject to the
caps, limitations and exceptions specified therein, or elsewhere in the
Assignment Agreement); (ii) payment of any licensing-based payments as the same
become due and payable in accordance with Section 6.3 of the Assignment
Agreement and applicable law (and subject to any exceptions specified therein or
elsewhere in the Assignment Agreement) and (iii) payment of any milestone
payments as the same become due and payable in accordance with Sections 4.1, 4.2
and 5.1 of the Assignment Agreement and applicable law (and subject to any
exceptions specified therein or elsewhere in the Assignment Agreement) (the
“Secured Obligations”), RXi hereby grants, assigns and conveys to ADVIRNA a
continuing security interest in and lien on all of RXi’s right, title and
interest in the Collateral. Nothing herein shall be deemed to create any other
security interest in any other asset of RXi, and without limiting the generality
of the foregoing, ADVIRNA shall have no security interest in any other
intellectual property rights of RXi.
          2. ADVIRNA is authorized to file at any time financing statements,
continuation statements, and amendments thereto, including, but not limited to,
filings with the United States Patent and Trademark Office or any other
governmental agency, it deems necessary or desirable in order to secure and
perfect its rights under this Agreement or the Assignment Agreement, provided
that any such
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

14



--------------------------------------------------------------------------------



 



filings shall make it clear in a manner reasonably satisfactory to RXi that the
scope of the Collateral is limited to such particular numbered patent(s), patent
application(s) and related technology rights so assigned to it by ADVIRNA
pursuant to the Assignment Agreement. RXi authorizes and requests that
Commissioner of Patents and Trademarks record this Agreement, or a copy thereof.
          3. If a breach of RXi’s Secured Obligations shall have occurred and be
continuing beyond the time period (if any) provided to cure such breach in the
Assignment Agreement, or, if none or a shorter period is stated in the
Assignment Agreement, then sixty (60) days after written notice of such breach
is received from ADVIRNA, during which RXi shall be entitled to cure such
breach, or if any proceeding is commenced by or against RXi under any provision
of the United States Bankruptcy Code, as amended, or any other bankruptcy or
insolvency law (collectively, an “Event of Default”), ADVIRNA shall have, in
addition to all other rights and remedies given it by this Agreement or the
Assignment Agreement, those allowed by law and the rights and remedies of a
secured party under the Uniform Commercial Code (“UCC”) as enacted in any
jurisdiction in which either the Collateral may be located or is otherwise
applicable.
          4. Without the prior written consent of ADVIRNA, which will not be
unreasonably withheld, conditioned or delayed, RXi covenants after any Event of
Default not to surrender or lose possession of, sell, encumber, rent, license,
transfer or otherwise dispose of the Patent Rights, Technology Rights or an
interest therein, except as expressly permitted in herein or in the Assignment
Agreement. Prior to any Event of Default, RXi may license or otherwise deal with
the Collateral in any manner that it wishes, as long as any transfer or
disposition is subject to ADVIRNA’s security interest. In addition, the security
interest granted herein by RXi in favor of ADVIRNA shall be at all times subject
and subordinate to any bona fide license, sublicense or other contract not
creating any lien or security interest made by RXi in favor of any affiliated or
nonaffiliated party at any time prior to any uncured Event of Default notice
issued by ADVIRNA in accordance with this Agreement. ADVIRNA shall promptly
execute any subordination agreement as may be reasonably requested by any such
third party beneficiary of this provision in order to confirm or further
evidence such subordination hereunder.
          5. RXi hereby authorizes and empowers ADVIRNA to make, constitute and
appoint any officer or agent of ADVIRNA, as ADVIRNA may select in its exclusive
discretion, as RXi’s true and lawful attorney-in-fact, with the power solely
exercised in accordance with the requirements of the UCC and other applicable
law, after an Event of Default, to endorse RXi’s name on all applications,
documents, papers and instruments necessary or desirable for ADVIRNA to use the
Patent Rights and Technology Rights, or to grant or issue any exclusive or
nonexclusive license under the Collateral to any third person, or necessary or
desirable for ADVIRNA to assign, pledge, convey or otherwise transfer title in
or dispose of the Collateral to any third person. RXi hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof in
compliance with this Agreement and the Assignment Agreement and applicable law.
This power of attorney being coupled with an interest shall be irrevocable for
the life of this Agreement.
          6. RXi shall have the right, with the consent of ADVIRNA, which shall
not be unreasonably withheld, conditioned or delayed, to bring suit in its own
name, and to join ADVIRNA, if necessary, as a party to such suit so long as
ADVIRNA is satisfied that such joinder will not subject it to any risk of
liability, to enforce the rights related to the Patent Rights and Technology
Rights.
          7. At such time as RXi shall completely satisfy all of the Secured
Obligations, ADVIRNA shall execute and deliver to RXi all releases,
terminations, and other instruments as may be
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

15



--------------------------------------------------------------------------------



 



necessary or proper to release the security interest hereunder.
          8. No course of dealing between RXi and ADVIRNA, nor any failure to
exercise, nor any delay in exercising, on the part of ADVIRNA, any right, power
or privilege hereunder or under the Assignment Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.
          9. All of ADVIRNA’s rights and remedies with respect to the
Collateral, whether established hereby, the Assignment Agreement, any other
agreements or by law shall be cumulative and may be exercised singularly or
concurrently.
          10. The provisions of this Agreement are severable, and if any clause
or provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such provision shall be ineffective only to the extent and
duration of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
          11. This Agreement is subject to modification only by a writing signed
by both parties.
          12. The validity and interpretation of this Agreement and the rights
and obligations of the parties shall be governed by the laws of the Commonwealth
of Massachusetts, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction. To the extent the provisions of
the Uniform Commercial Code govern any aspect of this Agreement, the Uniform
Commercial Code as the same is, from time to time, in effect in the Commonwealth
of Massachusetts shall govern; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the security interest granted on the
Patent Rights and Technology Rights is required to be governed by the Uniform
Commercial Code as the same is, from time to time, in effect in a jurisdiction
other than the Commonwealth of Massachusetts, then such jurisdiction’s Uniform
Commercial Code, as in effect, from time to time, shall govern only to the
extent required by applicable law.
          13. All judicial proceedings arising in or under or related to this
Agreement may be brought in any state or federal court of competent jurisdiction
located in the Commonwealth of Massachusetts.
[remainder of page intentionally left blank]
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

16



--------------------------------------------------------------------------------



 



     WITNESS the execution hereof under seal as of the day and year first above
written.

              RXI PHARMACEUTICALS CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ADVIRNA, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

17



--------------------------------------------------------------------------------



 



Exhibit C
LICENSE BACK TERMS
     [**]
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

18